Citation Nr: 0124709	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  00-08 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected PTSD.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision that denied 
the veteran's claim for service connection for hypertension 
as secondary to service-connected PTSD, and denied a claim 
for a rating in excess of 30 percent for service connected 
PTSD.  The veteran timely perfected an appeal to the Board.  

In July 2001, the veteran appeared at a hearing before the 
undersigned Board Member at the RO.  A transcript of that 
hearing has been associated with the claims file.  During the 
hearing, the veteran submitted additional medical records 
with a waiver of RO jurisdiction, permitting the Board to 
consider such records in the first instance.  The veteran 
also requested, and was granted, a 45-day abeyance for the 
submission of further medical records.  To date, however, no 
additional medical records have been received.

The Board's decision on the claim for secondary service 
connection for hypertension is set forth below.  The issue of 
an increased rating for the veteran's service-connected PTSD 
will be addressed in the remand that follows the decision.


FINDING OF FACT

The record includes a private medical opinion indicating that 
the veteran has hypertension that is likely caused by his 
service-connected PTSD, and a VA medical opinion 
acknowledging that PTSD can negatively affect blood pressure.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for hypertension, 
as secondary to service-connected PTSD, are met.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA or Act) of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  
Pertinent regulations (which implement the Act but, with the 
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) recently were promulgated.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  Except as otherwise 
provided, these regulations also are effective November 9. 
2000.

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the notification and duty to assist 
requirements of the new law have essentially been satisfied.  
Furthermore, in view of the Board's favorable disposition of 
the issue on appeal, for the reasons explained below, the 
veteran is not prejudiced by the Board's no adjudication of 
this appeal, without remand to the RO for initial 
consideration under the new law and regulations.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2001).  Service connection also may be 
granted for disability that is proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a) (2001).  

In this case, there is no assertion that the veteran's 
hypertension was incurred or aggravated in service; rather, 
the  veteran and his representative contend that the 
veteran's service-connected PTSD causes the veteran's 
hypertension.  It is also requested that the veteran be 
afforded the benefit of the doubt.

Following a careful review of the pertinent evidence of 
record, in its entirety, the Board finds that, with 
application of the benefit-of-the-doubt doctrine, a grant of 
service connection for hypertension, as secondary to service-
connected PTSD is warranted. 

Specifically, the Board notes that both private physicians 
and a VA examiner have diagnosed the veteran with 
hypertension.  See November 1997 letter from Larry J. Leyser, 
M.D. ("I have followed [the veteran] for . . . hypertension 
since 1993."), August 1999 letter from Warren J. Plauche, 
M.D., and September 1999 VA heart examination.  

Additionally, in September 1999, Dr. Plauche opined that the 
veteran's PTSD had "is causing" hypertension.  Furthermore, 
the September 1999 VA PTSD examiner opined that,

[t]he Request for evaluation asked for an 
opinion as to the etiology of the 
veteran's HTN.  I am not an MD and as 
such do not feel I can address this issue 
conclusively.  While I cannot state the 
PTSD can cause HTN, I am aware that it 
can negatively affect blood pressure. 

The Board thus finds that, overall, the medical evidence 
suggests that the veteran currently has hypertension due to 
service-connected PTSD.  The Board gives significant weight 
to Dr. Plauche's opinion regarding both the diagnosis 
rendered and the relationship to service-connected 
disability, especially because other evidence of record shows 
that he has followed the veteran for several years.  See VA 
treatment record dated in August 2000 (this record, among 
others, reported that Dr. Plauche was the veteran's family 
physician).  Significantly, moreover, while the September 
1999 VA examiner could not conclude that the veteran's PTSD 
caused hypertension, he nonetheless conceded that PTSD can 
negatively affect blood pressure.  Hence, this medical 
opinion does not directly contradict the private examiner's 
opinion; rather, it at least lends support to the proposition 
that such a causal relationship may be possible.  

Under such circumstances, and granting the veteran the 
benefit of the doubt in this matter (see 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102), the Board concludes that 
the criteria for a grant of service connection for 
hypertension, secondary to service-connected PTSD, are met.  


ORDER

Service connection for hypertension, secondary to service-
connected PTSD, is granted.



REMAND

The veteran alleges that an increased rating is warranted for 
his service connected PTSD.  Moreover, the veteran alleges, 
and some of the medical evidence of record shows, that his 
adverse symptomology has worsened since his last VA 
examination.  See April 2001 statement in support of claim 
and July 2001 personal hearing testimony.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

The Board notes that the veteran was most recently afforded a 
VA PTSD examination in September 1999.  However, subsequent 
VA treatment records show the veteran's complaints and/or 
treatment for increased adverse symptomology, including 
suicidal ideation.  See VA treatment records dated in April 
2001, May 2001, and June 2001.

Under these circumstances, the Board finds that a remand to 
obtain current evidence to properly assess the severity of 
the veteran's service connected PTSD is warranted.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 
1 Vet. App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The veteran is hereby advised that failure to report 
to any scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the veteran and death 
of an immediate family member.  Id.  If the veteran does not 
report to any scheduled examination(s), the RO should obtain 
and associate with the record any notice(s) sent to him 
concerning such examination.

Prior to having the veteran undergo medical evaluation, the 
RO should undertake all necessary action to obtain and 
associate with the record all outstanding pertinent medical 
records.  In this regard, the Board notes that a review of 
the record on appeal shows that the veteran received 
treatment for his service connected PTSD at the Alexandria VA 
Medical Center (VAMC) from, among others, Drs. Daniel and 
Miller.  In addition, the record shows that the veteran 
received private treatment from Drs. Larry J. Leyser and 
Warren J. Plauche as well as a Dr. Marksville.  However, 
while records from some of the above sources appear in the 
record, treatment records from all do not.  Accordingly, the 
RO should obtain and associate with the record all 
outstanding pertinent records from the above-referenced 
sources, as well as from any other source(s) or facility(ies) 
identified by the veteran.  In this regard, the Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992). 

The above-requested actions are consistent with the Veterans 
Claims Assistance Act of 2000.  The Board emphasizes, 
however, that the fact that specific actions to be 
accomplished on remand have been identified does not relieve 
the RO of the responsibility to ensure that the Act has fully 
been complied with.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the Act before adjudicating the claim for an increased rating 
for PTSD.  The claim should be adjudicated in light of 
pertinent medical evidence, to include all that added to the 
record since that last statement of the case, and legal 
authority.

For the foregoing reasons, this issue is hereby REMANDED to 
the RO for the following actions:

1. The RO should undertake all necessary 
development to obtain and associate 
with the record all outstanding 
pertinent medical records from the 
Alexandria VAMC; from Drs. Leyser, 
Plauche, and Marksville; and from any 
other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, 
or the search for any such records 
otherwise yields negative results, 
that fact should be noted in the 
veteran's claims file, and he so 
notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to 
do so before arranging for him to 
undergo medical examination. 

2. After all evidence received pursuant 
to the above-requested development is 
associated with the claims file, the 
RO should arrange for the veteran to 
undergo comprehensive VA psychiatric 
examination to obtain findings 
pertinent to the current severity of 
his service connected PTSD.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
furnished to, and be reviewed by, the 
physician designated to examine the 
veteran.  All indicated tests and 
studies (to specifically include 
psychological testing), should be 
accomplished and all clinical findings 
should be reported in detail.   The 
examiner should specifically render 
findings with respect to the existence 
and extent (or frequency, as 
appropriate) of memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought 
processes; neglect of personal hygiene 
and appearance; suicidal ideation; and 
delusions or hallucinations.  The 
examiner also should render a multi-
axial diagnosis, including assignment 
of a Global Assessment of Functioning 
(GAF) score, and an explanation of 
what the score means.  If more than 
one psychiatric disorder is diagnosed, 
the examiner should indicate the 
percentage or portion of the score 
representing impairment due to PTSD, 
alone.  However, if it is not 
medically possible to distinguish the 
effects of the veteran's service-
connected PTSD from any other 
diagnosed psychiatric disability, the 
examiner should clearly so state, and 
indicate that his findings are 
pertinent to the veteran's overall 
psychiatric impairment.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, 
should be set forth in a typewritten 
report.

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

4. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified, 
as amended, at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) (West Supp. 
2001)), and the pertinent final 
regulations implementing the Act (to 
be promulgated, as amended, at 
38 C.F.R. §§ 3.102 and 3.159), are 
fully complied with and satisfied.

6. After completion of the above 
requested development, and any other 
indicated development and/or 
notification action, the RO should 
adjudicate the claim on appeal in 
light of all pertinent evidence and 
legal authority, to specifically 
include that cited to herein.  The RO 
should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  In 
adjudicating the claim, the RO must 
provide adequate reasons and bases for 
its' determinations, addressing all 
matters and concerns raised in this 
REMAND.

7. Unless the increased rating claim is 
granted to the veteran's satisfaction, 
the RO should furnish to the veteran 
and his representative an appropriate 
supplemental statement of the case on 
that issue and afford them the 
opportunity to provide written or 
other argument in response thereto 
before the claims file is returned to 
the Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 



